UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6459



TERRY GERALD SWINSON,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-98-944-AM)


Submitted:   July 8, 1999                  Decided:    July 15, 1999


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terry Gerald Swinson, Appellant Pro Se. Michael Thomas Judge, OF-
FICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Terry Gerald Swinson seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1999) and denying his Fed. R. Civ. P. 59 motion.

We have reviewed the record and the district court’s opinions and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.   See Swinson v. Angelone, No. CA-98-944-AM (E.D. Va.

Mar. 5 & 26, 1999).*   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




    *
       Although the district court’s order is marked as “filed” on
March 25, 1999, the district cotrt’s records show that it was
entered on the docket sheet on March 26, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was physically entered on the docket sheet that
we take as the effective date of the district court’s decision.
See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2